FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JESUS ALCAZAR,                            
                             Plaintiff,
                 and
CESAR ROSAS,                                     No. 09-35003
               Plaintiff-Appellant,
                                                  D.C. No.
                                              2:06-cv-00281-RSM
               v.
THE CORPORATION OF THE CATHOLIC                    ORDER
ARCHBISHOP OF SEATTLE; HORATIO
YANEZ,
            Defendants-Appellees.
                                          
                       Filed August 5, 2010


                            ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                              11455